DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on March 28, 2022.  As directed by the amendment: claim 8 has been amended.  Thus, claims 1-3, 6-8, 10-20, and 46 are presently pending in the application.

Specification
The disclosure is objected to because of the following informalities: 
Para. 41 reads “a sectional side view through the prior art vent” but is suggested to read --a sectional side view through a prior art vent-- for proper antecedent basis.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 10 reads “gas outlet having different,” but is suggested to read --gas outlet have different-- for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 10-12, 14-20, and 46 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2011/0240030 to Ho et al (herein Ho) in view of Applicant’s admitted prior art found in Para. 71.
Regarding claim 1, Ho discloses a vent for venting exhaust gases from a component of a respiratory therapy system (exhalation plate 21, Fig. 1), the vent comprising: a substrate (main body of exhalation plate 21, Fig. 7A) having an inner surface (interior surface 37, Fig. 7B) and an outer surface (exterior surface 35, Fig. 7A), at least one vent hole extending through the substrate (venting holes 22 extend through exhalation plate 21, Para. [0043], Fig. 7A) and having a vent hole circumference (each venting hole 22 has an interior circumference 38 and exterior circumference 36, Fig. 10B), each vent hole of the at least one vent hole comprising an exhaust gas inlet at the inner surface of the substrate (opening of venting hole 22 at interior surface 37, Fig. 7B) and an exhaust gas outlet at the outer surface of the substrate (opening of venting hole 22 at exterior surface 35, Fig. 7A), each vent hole of the at least one vent hole further comprising a sidewall extending between the exhaust gas inlet and the exhaust gas outlet (inner wall 54, Fig. 10B), wherein the exhaust gas inlet and the exhaust gas outlet having different diameters (interior and exterior circumferences 36, 38 are different, Para. [0044]) such that the sidewall of each vent hole of the at least one vent hole is inclined (offsetting on circumferences 36, 38 results divergent flow, the inner wall 54 being inclined relative to vertical, Para. [0052], Fig. 10B); wherein the angle between the sidewall and the inner surface of the subtract for each vent hole of the at least one vent hole is non-constant around the vent hole circumference (at least one venting hole 22, for example the leftmost in Fig. 10B, has the opening at the interior surface 37 being offset and non-concentric with the opening on the exterior surface 35, therefore the angle of the venting hole 22 will vary around the circumference of the hole 22, Fig. 10B).  Ho does not disclose an angle between the sidewall and the inner surface of the substrate is less than 90 degrees around the vent hole circumference.
However, Applicant’s admitted prior art teaches a vent (15, Figs. 5a-5b) including an angle between the sidewall and the inner surface of the substrate is less than 90 degrees around the vent hole circumference (vent 15 has vent holes 17 with side walls 17a, the “the side walls 17A of which are tapered or inclined, so that the exhaust gas outlet 23 has a larger diameter than the exhaust gas 25inlet 25,” which result in “a taper angle 29, relative to the draw direction 21 of around 10°” which means the angle between the sidewall 17a and inner surface is approximately 80°, Para. 71 of the instant application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hole diameters of Ho to have a larger exterior diameter as taught by Applicant’s admitted prior art in order to disperse exhaust gas in a wider arc which reduces sound generated by the exhaust assembly.
Regarding claim 2, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Ho further discloses wherein the at least one vent hole comprises a plurality of vent holes (exhalation plate 21 has a plurality of venting holes 22, Fig. 7A), wherein each vent hole of the plurality of vent holes has a draft direction extending through a center point of the exhaust gas outlet and a center point of the exhaust gas inlet (each venting hole 22 has a direction designated by an arrow drawn through the center of each of interior and exterior circumferences 36, 38, represented by arrows in Figs. 10A-10B).
Regarding claim 3, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Ho further discloses wherein the plurality of vent holes comprises ten or more vent holes (exhalation plate 21 has more than ten venting holes 22, Fig. 7A).
Regarding claim 6, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Ho further discloses wherein at least one vent hole of the plurality of vent holes has a different draft direction from at least one other vent hole of the plurality of vent holes (air flowing out of venting holes 22, as shown by arrows in Fig. 10B, show differing draft directions, Fig. 10B).
Regarding claim 7, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Ho further discloses wherein the substrate comprises a substantially planar substrate portion (exhalation plate 21 is substantially planar, Fig. 6), the plurality of vent holes being spaced apart on the substantially planar substrate portion (venting holes 22 are spaced apart on exhalation plate 22, Fig. 7A).
Regarding claim 8, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Ho further discloses wherein the substrate comprises an arcuate substrate portion (exhalation plate 21 is substantially arcuate, Fig. 8), the plurality of vent holes being spaced apart on the arcuate substrate portion (venting holes 22 are spaced apart on exhalation plate 22, Fig. 7A).
Regarding claim 10, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Ho further discloses wherein the arcuate substrate portion is curved in two dimensions (exhalation plate is curved in the longitudinal direction of the elbow 15 as well as in the transverse direction, Fig. 6 and annotated figure below).

    PNG
    media_image1.png
    543
    574
    media_image1.png
    Greyscale

Annotated Fig. 7A of Ho 
Regarding claim 11, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Ho further discloses wherein the arcuate substrate portion is curved transversely across the vent, that is, when the vent is viewed in transverse cross section (the exhalation plate 21 is curved in the transverse direction, Fig. 6 and annotated figure above).
Regarding claim 12, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Ho further discloses wherein the plurality of vent holes are spaced transversely across the vent (venting holes 22 are spaced transversely across the exhalation plate 21, annotated figure above), with each vent hole having a different draft direction, when viewed in transverse cross section (venting holes 22 have different draft directions in the transverse direction, Fig. 7A).
Regarding claim 14, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Ho further discloses wherein the arcuate substrate portion is curved in three dimensions both when the vent is viewed in transverse cross section and in longitudinal cross section (exhalation plate 21 is curved in the longitudinal and transverse direction as well as when viewed from the top, in a plane defined by the longitudinal and transverse directions, Fig. 7A and annotated figure).
Regarding claim 15, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 6.
Ho further discloses wherein each vent hole has a different draft direction from each other vent hole (venting holes 22 each have different draft directions, Figs. 7A and 10B).
Regarding claim 16, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Ho further discloses wherein the draft direction of at least one vent hole of the plurality of vent holes is inclined relative to a longitudinal axis of the vent (draft direction of each venting hole 22 is different from the longitudinal axis, the longitudinal axis being the same as the draft direction of the central hole, represented by the central arrow of Fig. 10B).
Regarding claim 17, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 16.
Ho further discloses wherein the draft direction of the at least one vent hole is inclined relative to the longitudinal axis of the vent (draft directions of venting holes 22 are inclined relative to the longitudinal axis, Fig. 10B), when the at least one vent hole of the plurality of vent holes is viewed in transverse cross section (Fig. 10B).
Regarding claim 18, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 16.
Ho further discloses wherein the draft direction of the at least one vent hole is inclined relative to the longitudinal axis (draft directions of venting holes 22 are inclined relative to the longitudinal axis, Fig. 10B), when the at least one vent hole of the plurality of vent holes is viewed in longitudinal cross section (Fig. 10B).
Regarding claim 19, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 18.
Ho further discloses wherein the angle of inclination of the draft direction of the at least one vent hole relative to the longitudinal axis of the vent when the at least one vent hole of the plurality of vent holes is viewed in transverse cross section is different from the angle of inclination of the draft direction relative to the longitudinal axis of the vent when the at least one vent hole of the plurality of vent holes is viewed in longitudinal cross section (the inclination angle of the venting holes 22, relative to the longitudinal axis, may be different in the longitudinal and transverse direction, Figs. 7A and 10B).
Regarding claim 20, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Ho further discloses wherein the draft direction of the at least one vent hole of the plurality of vent holes further from a center of the vent is inclined at a greater angle from the longitudinal axis of the vent relative the draft direction of at least one vent hole of the plurality of vent holes nearer the center of the vent (angles of draft directions of venting holes 22 increase moving away from central venting hole 22, Fig. 7A and 10B).
Regarding claim 46, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Ho further discloses wherein the exhaust gas outlet has a larger diameter than the exhaust gas inlet (Applicant’s admitted prior art “the exhaust gas outlet 23 has a larger diameter than the exhaust gas 25inlet 25,” Para. 71 of the instant application).

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Ho and Applicant’s admitted prior art, as applied to claim 11 above, and in further view of US Pat. Pub. 2007/0044804 to Matula et al (herein Matula).	
Regarding claim 13, the modified Ho discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.  Ho, as modified above, does not disclose wherein the plurality of vent holes are space longitudinally along the vent, with each vent hole having a same draft direction.
However, Matula teaches a patient interface (30, Fig. 1) including wherein the plurality of vent holes are space longitudinally along the vent (exhaust assembly 66 includes a plurality of vent holes 68 disposed longitudinally, i.e. vertically as viewed in Fig. 1, Paras. [0058] and [0059], Figs. 1 and 4), with each vent hole having a same draft direction (each vent hole 68 has a uniform draft direction directly to the left as viewed in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the draft directions of Ho to include uniform draft directions in the longitudinal direction as taught by Matula in order to minimize or prevent convergent exhaust gas flow, thereby avoiding turbulent gas flow and increased noise to the patient.

Response to Arguments
Applicant’s arguments with respect to the objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-3, 6-8, 10-20, and 46 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785      

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785